DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKirdy (US 2013/0032634) in view of Nciri (US 2017/0176255).

McKirdy teaches (para 0125):
“[0125] In still yet another embodiment, the system may enables medical devices to have similar data capture capabilities, where a device like a blood glucose meter can display a digital barcode (QR code) that has information related to the test results of the user. For example, the digital barcode display can have an embedded URL that allows ANY mobile device scanning application to be able to send the data to a predetermined web server (this requires no need for any mobile application development). Moreover, multiple test results can be inside the dynamic QR code display.”

There is a lot of content in this excerpt.
A blood glucose meter is an analyte detector that responds to an external source (blood).
A QR code is generated that carries the result of the glucose test.
Implicit in this is that there must be comparisons against a reference. As a background:
From: https://engineering.mit.edu/engage/ask-an-engineer/how-do-glucometers-work/
That’s where the glucometer comes in. “Current glucometers use test strips containing glucose oxidase, an enzyme that reacts to glucose in the blood droplet, and an interface to an electrode inside the meter,” explains Michael Strano, the Charles and Hilda Roddey Associate Professor of Chemical Engineering at MIT. “When the strip is inserted into the meter, the flux of the glucose reaction generates an electrical signal,” he says. “The glucometer is calibrated so the number appearing in its digital readout corresponds to the strength of the electrical current: The more glucose in the sample, the higher the number.”
So a glucose meter measures an electrical signal based on a glucose reaction. That electrical signal must be converted into a glucose level. Implicit in that conversion is knowledge of reference values – i.e. what electrical signal level corresponds to what blood glucose level? Built into the programming of the glucose meter must be knowledge of expected electrical current values that correspond to different blood glucose levels.

A plurality of test results can be conveyed in a single QR code.
Regarding particularly claims 10 and 20, McKirdy shows that the test results of any chemical detection can be transmitted in the form of a QR code. Therefore the principle that McKirdy teaches can be employed in any type of chemical sensor – that is, the results of any chemical sensing can lead to the generation of a QR code which carries the test results.
Regarding claims 3 and 13, the devices involved in transmitting and receiving the the QR code are networked.

Lacking in McKirdy is a teaching of (a) more generalized analyte detection of a range of possible chemical materials that may be present, and (b) use of reference information from a materials database in order to determine which materials are present in a source.

Nciri teaches both of these elements that are not taught in McKirdy. Nciri particularly teaches: 
[0297] To assess a uric acid concentration in a blood or urine sample, the sample is illuminated using the devices described herein with a polychromatic light beam. Spectral data associated with the urine or blood sample and the uric acid is received to a detector of the system without splitting the polychromatic light into individual wavelengths. The spectral data is then analyzed. That is, the total absorption spectrum is processed as described above in order to deconvolute the data to obtain the specific spectrum for uric acid in the sample. The obtained spectrum for uric acid from the sample (e.g., blood or urine) is compared to a database including reference spectral data in which relative absorption of uric acid in blood or urine is known and is correlated with a particular concentration. In certain embodiments, these methods are conducted without reacting the uric acid with another chemical reagent. FIGS. 39A-D, 40, and 41 depict the data analysis and results as applied to uric acid, using the methods provided in Example 1 above.

[0302] To assess the bilirubin concentration in a blood sample, the sample is illuminated using the devices described herein with a polychromatic light beam. Spectral data associated with the blood sample and the bilirubin is received to a detector of the system without splitting the polychromatic light into individual wavelengths. The spectral data is then analyzed. That is, the total absorption spectrum is processed as described above in order to deconvolute the data to obtain the specific spectrum for bilirubin in the sample. The obtained spectrum for bilirubin from the sample (e.g., blood) is compared to a database including reference spectral data in which relative absorption of bilirubin in blood is known and is correlated with a particular concentration. In certain embodiments, these methods are conducted without reacting the bilirubin with another chemical reagent. FIGS. 30 and 31 depict the results of the analysis methods described in Example 1 above.

[0310] To assess iron (or iron protein) concentration in a blood sample, the sample is illuminated using the devices described herein with a polychromatic light beam. Spectral data associated with the blood sample and the iron is received to a detector of the system without splitting the polychromatic light into individual wavelengths. The spectral data is then analyzed. That is, the total absorption spectrum is processed as described above in order to deconvolute the data to obtain the specific spectrum for iron in the sample. The obtained spectrum for iron from the sample (e.g., blood) is compared to a database including reference spectral data in which relative absorption of iron in blood is known and is correlated with a particular concentration. In certain embodiments, thee methods are conducted without reacting the iron with another chemical reagent. FIGS. 49 and 50 depict the results of the analysis methods described in Example 1 above.

[0327] To assess a total protein concentration in a blood or urine sample, the sample is illuminated using the devices described herein with a polychromatic light beam. Spectral data associated with the urine or blood sample and the total proteins is received to a detector of the system without splitting the polychromatic light into individual wavelengths. The spectral data is then analyzed. That is, the total absorption spectrum is processed as described above in order to deconvolute the data to obtain the specific spectrum for total proteins in the sample. The obtained spectrum for total proteins from the sample (e.g., blood or urine) is compared to a database including reference spectral data in which relative absorption of total proteins in blood or urine is known and is correlated with a particular concentration. In certain embodiments, thee methods are conducted without reacting the proteins with another chemical reagent. As demonstrated above with respect to triglycerides, analysis methods for determining total protein concentration must account for scattering. FIG. 56 provides a chart depicting the optical index versus total protein concentration. FIG. 57 shows refraction index measurements plotted against protein concentration with those samples having a strong concentration of triglycerides associated with a higher refraction index. FIG. 58 shows the coupling of total proteins and triglycerides. As can be seen, higher concentrations of triglycerides have the greatest effect on the index.

Thus, Nciri teaches (a) more generalized analyte detection of a range of possible chemical materials that may be present, and (b) use of reference information from a materials database in order to determine which materials are present in a source.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Nciri, namely (a) more generalized analyte detection of a range of possible chemical materials that may be present, and (b) use of reference information from a materials database in order to determine which materials are present in a source with the teachings of McKirdy, namely generation of a QR code that references detection results in order to easily and rapidly communicate to the user detection results not only for blood glucose but for a range of other analytes of significant medical importance, such as uric acid, bilirubin, iron and total protein levels in the body sample.

Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over McKirdy/Nciri as applied to claims above, in view of Murdoch et al. (US 20070205370).
Regarding particularly claims 21 and 22, McKirdy shows that the test results of any detection can be transmitted in the form of a QR code. Therefore the principle that McKirdy teaches can be employed in a digital radiation detector – that is, the results of any digital radiation sensing can lead to the generation of a QR code which carries the test results. Taking digital test data and converting those test results into a QR code is mere programming.
Murdoch et al. shows a digital radiation detector, the results of which could be conveyed in the form of a barcode as McKirdy does.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876